DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 9-29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable
over Wiederholt et al (US 2003/0083272, May 2003, of record) and in further view of Peters et
al (Human Mutation, 2002, Mutation in Brief #545, pages 1-5, of record), Kudla et al (PLoS Biology, June 2006, vol.4, issue 6, e180: 0933-0942, of record), Der Mulbe et al (US 2005/0032730, February 2005, cited from IDS), Fuglsang (Protein Expression and Purification, 2003, 31: 247-249, of record), Holcik et al (PNAS, 1997, vol.94: 2410-2414, of record), Kariko et 
Wiederholt et al teach treating a disease state or disorder by administering mRNA to a
subject such that therapeutic protein is expressed in a cell of a subject leading to disease
treatment (see paragraph [0025]). Such mRNA has to comprise at least one nucleotide
modification rendering mRNA stable against nucleases (see paragraph [0012]). Further mRNA
has to comprise 5’-UTR, 3’-UTR, polyA tail more than 90 nucleotides long (see paragraph
[0024]) and 5’-cap (see paragraph [0051]). mRNA can be delivered using cationic lipid vehicle
(see paragraph [0021]). mRNA can be covalently coupled to a chemical moiety such as DNA (see
paragraph [0143]). mRNA can comprise 2’-deoxy-2’-F nucleotides (see paragraph [0089]) and 2-
amino adenosine nucleotide (see paragraph [0127]). Wiederholt et al provides a working
example of translation of luciferase mRNA (see Examples), same mRNA as exemplified in instant
invention (see Examples from instant specification).
Wiederholt et al do not teach specifically treating methylmalonic aciduria by
administering methylmalonyl-CoA mutase (MUT) mRNA comprising at least 7% higher G/C content than wildtype, or codon optimization for frequent tRNAs in a cell, or poly-C tail of 10-200 nucleotides, or pseudouridine modifications, or delivery using cationic peptides 8-15 amino acids in length or polymers or lipoplexes.
Peters et al teach that the cause of methylmalonic aciduria is a defective enzyme
methylmalonyl-CoA mutase caused by mutations (see Abstract).
Kudla et al teach that increased G/C content in mammalian mRNAs increases expression

Der Mulbe et al teach modified mRNAs with G/C content increased by at least 7% compared to wild type mRNA to increase such mRNA stability (see paragraphs [0021-0022, 0028]).
Fuglsang teaches codon optimization of genes to more prevalent tRNAs in a cell, such
optimization increasing protein expression (see Abstract).
Holcik et al teach that mammalian mRNAs can comprise poly-C tails, which improve
their stability (see Abstract, first columnon page 2410).
Kariko et al 2005 teach that introduction of modified nucleosides such as pseudouridine
decreases immunostimulatory potential of mRNAs, such decrease is helpful for design of
therapeutic mRNAs (see Abstract, last column on page 173).
Bettinger et al teach delivery of RNA to cells using cationic peptides such as melittin and
polymers such as polyethylenimine using lipoplexes (see Abstract, second column on page
3883).
Nicolette et al teach delivery of mRNAs to cells using cationic peptides 8-24 amino acids in length (see two first and fourth paragraphs on page 5).
It would have been obvious to one of the ordinary skill in the art at the time of the
invention to treat methylmalonic aciduria by administering methylmalonyl-CoA mutase (MUT)
mRNA based on teachings of Wiederholt et al, Peters et al, Kudla et al, Der Mulbe et al, Fuglsang, Holcik et al, Kariko et al 2005, Bettinger et al and Nicolette et al. One of the ordinary skill in the art would be motivated to do so, because Wiederholt et al teach treatment of diseases by administering mRNA, while Peters et al teach that the cause of methylmalonic aciduria is the 
It is noted that limitations of instant claims 25-27 are not given patentable weight,
because they specify how the MUT mRNA was purified, such way of purification does not affect
method of claim 1.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 103 rejection Applicant argues that Wiederholt et al reference does not suggest potential expression of MUT for any disease treatment and Peters et al reference does not suggest how methylmalonic aciduria can be treated, therefore not providing one of a skill in the art with evidence that possible supplemental expression of MUT might represent a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635